Exhibit 10.28

AMENDED AND RESTATED QUEST DIAGNOSTICS INCORPORATED
EXECUTIVE OFFICER SEVERANCE PLAN

                    1. Purpose. The purpose of the Quest Diagnostics
Incorporated Executive Officer Severance Plan (together with the attached
schedules, appendices and exhibits, the “Plan”) is to secure the continued
services of the executive officers of the Company and provide these executives
with certain termination benefits in the event of a Qualifying Termination (as
defined in Section 2) and to ensure their continued dedication to their duties
in the event of any threat or occurrence of a Change in Control of the Company
(as defined in Section 2).

                    2. Definitions. As used in this Plan, the following terms
shall have the respective meanings set forth below:

                    (a) “Annual Performance Bonus” means the annual cash bonus
awarded under the Company’s applicable incentive plans, as in effect from time
to time (as of the date of adoption of this Plan the “Bonus” within the meaning
of Section 5(a) of the Company’s Senior Management Incentive Plan, effective as
of May 13, 2003 and under the Company’s Management Incentive Plan such plans
referred to herein as the “Company Incentive Plan”).

                    (b) “Base Salary” means the Participant’s annual rate of
base salary as in effect on the Date of Termination, provided, however, that
Base Salary for the Termination Period shall mean the Participant’s highest
annual rate of base salary during the twelve-month period immediately prior to
the Participant’s Date of Termination.

                    (c) “Board” means the Board of Directors of the Company and,
after a Change in Control, the “board of directors” of the surviving
corporation. References herein to the Board include any committee or person to
whom the Board has designated its authority.

                    (d) “Bonus Amount” means the Participant’s target Annual
Performance Bonus for the fiscal year in which the Participant’s Date of
Termination occurs, provided, however, that if the Participant’s Qualifying
Termination is on account of Good Reason pursuant to a reduction in a
Participant’s compensation or compensation opportunity under Section 2(k)(ii),
“Bonus Amount” shall be the Participant’s target Annual Performance Bonus for
the prior fiscal year if higher.

                    (e) “Cause” means (i) the willful and continued failure of
the Participant to perform substantially his duties with the Company (other than
any such failure resulting from the Participant’s incapacity due to physical or
mental illness or any such failure subsequent to the Participant being delivered
a notice of termination without Cause by the Company or delivering a notice of
termination for Good Reason to the Company) after a written demand for
substantial performance is delivered to the Participant by or on behalf of the
Board which specifically identifies the manner in which the Board believes that
the Participant has not substantially performed his duties, (ii) the

--------------------------------------------------------------------------------



willful engaging by the Participant in illegal conduct or gross misconduct which
is demonstrably and materially injurious to the Company or its affiliates,
(iii) the engaging by the Participant in conduct or misconduct that materially
harms the reputation or financial position of the Company, (iv) the Participant
(x) obstructs or impedes, (y) endeavors to influence, obstruct or impede or
(z) fails to materially cooperate with, an Investigation, (v) the commission of
a felony by the Participant or (vi) the Participant is found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action.

                    For purposes of this paragraph (e), no act or failure to act
by the Participant shall be considered “willful” unless done or omitted to be
done by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, in accordance with authority duly given
by the Board, based upon the advice of counsel for the Company (including
counsel employed by the Company) shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company.

                    A Participant who is designated on Schedule A (and, after a
Change in Control, a Participant who is designated on Schedule B) shall not be
considered to have been terminated for Cause unless and until the Company has
delivered to the Participant a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding the Participant from both
the numerator and denominator if the Participant is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii), (iii), (iv), (v), or (vi) has occurred and
specifying the particulars thereof in detail.

                    Anything herein to the contrary notwithstanding, if,
following a termination of the Participant’s employment by the Company for Cause
based upon the conviction of the Participant for a felony, such conviction is
overturned in a final determination on appeal, the Participant shall be entitled
to the payments and the economic equivalent of the benefits the Participant
would have received if his employment had been terminated by the Company without
Cause.

                    (f) “Change in Control” means the occurrence of any one of
the following events:

 

 

 

 

          (i) any person is or becomes a “beneficial owner” (as defined in
Rule 13d 3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 40% of the total voting power of the Company’s

-2-

--------------------------------------------------------------------------------



 

 

 

 

then outstanding securities generally eligible to vote for the election of
directors (the “Company Voting Securities”), provided, however, that any of the
following acquisitions shall not be deemed to be a Change in Control: (1) by the
Company or any subsidiary or affiliate, (2) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary or
affiliate, (3) by any underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (ii));

 

 

 

 

          (ii) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries or affiliates that requires the approval of the Company’s
stockholders whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:

 

 

 

 

 

          (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 95% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination,

 

 

 

 

 

          (B) no person (other than any employee benefit plan (or any related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of
securities of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) representing 40% of the total voting power of the
securities then outstanding generally eligible to vote for the election of
directors of the Parent Corporation (or the Surviving Corporation), and

 

 

 

 

 

          (C) at least a majority of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s

-3-

--------------------------------------------------------------------------------



 

 

 

 

 

approval of the execution of the initial agreement providing for such Business
Combination;

 

 

 

 

 

(Any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

 

 

 

          (iii) individuals who, on the effective date of this Plan, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the effective date of this Plan, whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director; or

 

 

 

 

          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets to an entity that is not an
affiliate of the Company (other than pursuant to a Non-Qualifying Transaction).

                    Notwithstanding the foregoing, a Change in Control of the
Company shall not be deemed to occur solely because any person acquires
beneficial ownership of more than 40% of Company Voting Securities as a result
of the acquisition of Company Voting Securities by the Company which reduces the
number of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

                    (g) “Company” means Quest Diagnostics Incorporated, a
Delaware corporation.

                    (h) “Date of Termination” means (i) the effective date on
which the Participant’s employment by the Company terminates as specified in a
prior written notice by the Company or the Participant, as the case may be, to
the other, delivered

-4-

--------------------------------------------------------------------------------



pursuant to Section 12 or (ii) if the Participant’s employment by the Company
terminates by reason of death, the date of death of the Participant.

                    (i) “Disability” shall have the same meaning ascribed to
that term in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

                    (j) “Equity Incentive Compensation” means all equity-based
compensation (including stock options, stock appreciation rights, restricted
stock and performance shares) awarded under the Company’s incentive plan(s), as
in effect from time to time (as of the date of adoption of this Plan the Amended
and Restated Employee Long-Term Incentive Plan).

                    (k) “Good Reason” means the occurrence of one or more of the
following circumstances, without the Participant’s express written consent, and
which circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Participant describing in reasonable detail
the Good Reason event that has occurred (which notice must be provided within
ninety (90) days of the Participant’s obtaining knowledge of the event):

 

 

 

          (i) (A) any material change in the duties, responsibilities or status
(including reporting responsibilities) of the Participant that is inconsistent
in any material and adverse respect with the Participant’s position(s), duties,
responsibilities or authority with the Company immediately prior to such Change
in Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(k) or (B) a material and adverse change in the
Participant’s titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;

 

 

 

          (ii) a material reduction by the Company in the Participant’s
aggregate rate of annual base salary, Annual Performance Bonus opportunity and
Equity Incentive Compensation target opportunity (including any material and
adverse change in the formula for such targets) as in effect immediately prior
to such Change in Control;

 

 

 

          (iii) the Company’s requiring the Participant to be based at any
office or location more than fifty (50) miles from the office where the
Participant is located at the time of the Change in Control and as a result
causing the

-5-

--------------------------------------------------------------------------------



 

 

 

Participant’s commute from his residence at the time of the Change in Control to
the new location to increase by more than fifty (50) miles;

 

 

 

          (iv) the failure of the Company to continue in effect any employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which the Participant is participating immediately prior to such Change in
Control or the taking of any action by the Company, in each case which would
materially adversely affect the Participant, unless the Participant is permitted
to participate in other plans providing the Participant with materially
equivalent benefits in the aggregate (at materially equivalent or lower cost
with respect to welfare benefit plans); or

 

 

 

          (v) the failure of the Company to obtain the assumption of the
Company’s obligations hereunder from any successor as contemplated in
Section 11(b).

Notwithstanding the foregoing, an isolated, insubstantial and inadvertent action
taken in good faith and which is remedied by the Company within thirty (30) days
after receipt of notice thereof given by the Participant shall not constitute
Good Reason. The Participant’s right to terminate employment for Good Reason
shall not be affected by the Participant’s incapacities due to mental or
physical illness and the Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason. The Participant may terminate his employment for a
“Good Reason” event that is not reasonably remedied by the Company provided that
the Participant shall have delivered a notice of termination within ninety (90)
days after delivery of the notice describing the Good Reason event giving rise
to such termination.

                    (l) “Investigation” means an investigation authorized by the
Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal or state laws or a governmental department or
agency.

                    (m) “Participant” means an executive officer of the Company
selected, from time to time, by the Board for participation in this Plan and who
is designated on Schedule A or B at the applicable time but only if such
executive has completed at least one year of continuous employment with the
Company and its Subsidiaries at the applicable time (unless such one year
employment requirement has been waived in writing by the Board).

                    (n) “Potential Change in Control” means the execution or
entering into of any agreement by the Company the consummation of which can be
expected to be a Change in Control.

-6-

--------------------------------------------------------------------------------



                    (o) “Qualifying Termination” means a termination of the
Participant’s employment with the Company that occurs on or after January 1,
2008 (i) prior to a Change in Control, by the Company other than for Cause and
(ii) after a Change in Control, by the Company other than for Cause or by the
Participant for Good Reason. Termination of the Participant’s employment on
account of death, Disability or Retirement shall not be treated as a Qualifying
Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.

                    (p) “Retirement” means the Participant’s voluntary
termination of employment on or after he or she attains age 60 with five (5)
years of service.

                    (q) “Subsidiary” means any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities or interests
of such corporation or other entity entitled to vote generally in the election
of directors (or members of any similar governing body) or in which the Company
has the right to receive 50% or more of the distribution of profits or 50% of
the assets or liquidation or dissolution.

                    (r) “Termination Period” means the period of time beginning
with a Change in Control and ending two (2) years following such Change in
Control. Notwithstanding anything in this Plan to the contrary, if (i) the
Participant’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Qualifying Termination if they had occurred
following a Change in Control; (ii) the Participant reasonably demonstrates that
such termination (or Good Reason event) was at the request of a third party who
had indicated an intention or taken steps reasonably calculated to effect a
Change in Control; and (iii) a Change in Control involving such third party (or
a party competing with such third party to effectuate a Change in Control) does
occur within six (6) months from the date of such termination, then for purposes
of this Plan, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 5, the date of the actual Change in Control shall be
treated as the Participant’s Date of Termination under Section 2(h), and for
purposes of determining the amount of payments and benefits owed to the
Participant under Section 5, the date the Participant’s employment is actually
terminated shall be treated as the Participant’s Date of Termination under
Section 2(h).

                    3. Eligibility. (a) The Board shall determine in its sole
discretion which executives of the Company shall be Participants in this Plan
and whether a Participant shall be designated on Schedule A or B.

-7-

--------------------------------------------------------------------------------



                    (b) The Board may, in its sole discretion, remove any
executive from Schedule A and add such executive to Schedule B but may not
remove any executive from participation in this Plan entirely; provided, that a
Participant who is designated on Schedule A as of immediately prior to a Change
in Control may not be removed from such Schedule without his or her prior
written consent within the two year period following a Change in Control.

                    (c) The Board may delegate its authority to determine which
senior executives of the Company shall be Participants in this Plan, to
designate the Participants on Schedule A or B and to remove a Participant from
Schedule A to the Compensation Committee (or any successor committee) of the
Board.

                    4. Payments Upon Termination of Employment Prior to a Change
in Control. If the employment of the Participant is terminated pursuant to a
Qualifying Termination, then, subject to the Participant’s execution of a
Separation Agreement and Release in the form attached to this Plan as Exhibit A
(the “Separation Agreement and Release”) which shall be provided to the
Participant no later than two (2) days after the Date of Termination and must be
executed by the Participant, become effective and not be revoked by the
Participant by the fifty-fifth (55th) day following the Date of Termination, the
Company shall provide to the Participant:

 

 

 

          (a) A cash payment equal to the Participant’s Base Salary multiplied
by either (i) 2.00 for a Participant designated on Schedule A or (ii) 1.00 for a
Participant designated on Schedule B;

 

 

 

          (b) A cash payment equal to the Bonus Amount times (i) 2.00 for a
Participant designated on Schedule A or (ii) 1.00 for a Participant designated
on Schedule B;

 

 

 

          (c) For eighteen (18) months for a Participant designated on
Schedule A or (ii) twelve (12) months for a Participant designated on
Schedule B, following the Date of Termination, group medical and life insurance
coverage to the Participant (and his eligible dependents), under the terms
prevailing at the time immediately preceding the Date of Termination; the
Company shall continue to provide such coverage on the same terms as provided by
the Company to similarly situated executives; provided, that the Company shall
cease to provide such coverage if the Participant obtains alternate employment
and is eligible for substantially comparable group medical or life insurance
coverage with such employer; provided further, that the Participant shall notify
the Company within 10 days of securing such alternate employment; provided
further, that in the event of the disability of the Participant, group medical
coverage shall continue for a longer period consistent with the Consolidated
Omnibus Budget Reconciliation

-8-

--------------------------------------------------------------------------------



 

 

 

Act of 1986 (“COBRA”) and, provided, further, to the extent that any plan does
not permit continuation of the Participant’s or his eligible dependents’
participation throughout such period, the Company shall pay the Participant an
amount, on an after-tax basis, equal to the Company’s cost of providing such
benefits;

 

 

 

          (d) For one (1) year following the Date of Termination, the
Participant will be entitled to receive executive outplacement assistance from
Lee Hecht Harrison or an equivalent career placement firm at the Company’s
expense and in accordance with the Company’s policies for similarly situated
executives; and

 

 

 

          (e) A cash payment equal to any matching contributions made by the
Company on behalf of the Participant to the Company’s 401(k) plan and the
Company’s Supplemental Deferred Compensation Plan during the year preceding the
Date of Termination.

                    The cash payments specified in paragraphs (a), (b), (c) and
(e) of this Section 4 shall be paid no later than the sixtieth (60th) day (or
the next following business day if the sixtieth day is not a business day)
following the Date of Termination, but may be made earlier provided that the
Separation Agreement has been executed by the Participant and the revocation
period thereunder has lapsed. Each such cash payment shall be deemed to be a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

                    5. Payments Upon Termination of Employment After a Change in
Control. If during the Termination Period the employment of the Participant is
terminated pursuant to a Qualifying Termination, then, subject to the
Participant’s execution of a Separation Agreement and Release which shall be
provided to the Participant no later than two (2) days after the Date of
Termination and must be executed by the Participant, become effective and not be
revoked by the Participant by the fifty-fifth (55th) day following the Date of
Termination, the Company shall provide to the Participant:

 

 

 

          (a) A cash payment equal to the result of multiplying the sum of the
Participant’s Base Salary plus the Participant’s Bonus Amount by (i) either 3.00
for a Participant designated on Schedule A or (ii) 2.00 for a Participant
designated on Schedule B; and

 

 

 

          (b) A cash payment equal to the Participant’s target Annual
Performance Bonus for the fiscal year in which the Participant’s Date of
Termination occurs, multiplied by a fraction the numerator of which shall be the
number of days the Participant was employed by the Company during the fiscal

-9-

--------------------------------------------------------------------------------



 

 

 

year in which the Date of Termination occurred and the denominator of which is
365;

 

 

 

          (c) The benefits and payments specified in paragraphs (c), (d) and (e)
of Section 4.

 

 

 

          (d) To the extent provided in Appendix A, if the Participant is
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Excise Tax”), a gross-up payment in accordance
with the provisions of Appendix A.

                    The cash payments specified in paragraphs (a), (b) and (c)
of this Section 5 shall be paid no later than the sixtieth (60th) day (or the
next following business day if the sixtieth day is not a business day) following
the Date of Termination, but may be made earlier provided that the Separation
Agreement has been executed by the Participant and the revocation period
thereunder has lapsed. Each such cash payment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.

                    6. Key Employees. It is the intent of the Company that no
payments or benefits provided under this Plan shall be considered “non-qualified
deferred compensation” within the meaning of Section 409A of the Code and the
Plan shall be interpreted accordingly. If and to the extent that any payment or
benefit is determined by the Company (a) to constitute “non-qualified deferred
compensation” subject to Section 409A of the Code, (b) such payment or benefit
is provided to a Participant who is a “specified employee” (within the meaning
of Section 409A of the Code and as determined pursuant to procedures established
by the Company) and (c) such payment or benefit must be delayed for six months
from the Participant’s Date of Termination (or an earlier date) in order to
comply with Section 409A(a)(2)(B)(i) of the Code and not cause the Participant
to incur any additional tax under Section 409A of the Code, then the Company
will delay making any such payment or providing such benefit until the
expiration of such six month period. The Company shall set aside those payments
that would have been made but for payment delay required by the preceding
sentence in a trust that is in compliance with Rev. Proc. 92-64 which may, but
need not be, the trust established under the Company’s Supplemental Deferred
Compensation Plan; provided, however, that no payment will be made to the Rabbi
Trust if it would be contrary to law or cause the Participant to incur
additional tax under Section 409A.

                    7. Participant’s Obligations. The Participant agrees that:

 

 

 

 

          (a) Without the consent of the Company, the Participant will not
terminate employment with the Company without giving 30 days prior notice to the
Company, and during such 30-day period the Participant will assist the

-10-

--------------------------------------------------------------------------------



 

 

 

 

Company, as and to the extent reasonably requested by the Company, to effect an
orderly transition of the Participant’s duties and responsibilities with the
Company.

 

 

 

 

          (b) In the event that the Participant has received any benefits from
the Company under Section 4 of this Agreement, then, during the period of
36 months following the Date of Termination, the Participant, upon request by
the Company:

 

 

 

 

 

          (i) Will consult with one or more of the executive officers concerning
the business and affairs of the Company for not to exceed four hours in any
month at times and places selected by the Participant as being convenient to him
or her, all without compensation other than what is provided for in Section 4 of
this Agreement; and

 

 

 

 

 

          (ii) Will testify as a witness on behalf of the Company in any legal
proceedings involving the Company which arise out of events or circumstances
that occurred or existed prior to the Date of Termination (except for any such
proceedings relating to this Plan), without compensation other than what is
provided for in Section 4 of this Agreement; provided, that all out-of-pocket
expenses incurred by the Participant in connection with serving as a witness
shall be paid by the Company.

                    The Participant shall not be required to perform the
Participant’s obligations under this Section 7 if and so long as the Company is
in default with respect to performance of any of its obligations under this
Agreement.

                    8. Withholding Taxes. The Company may withhold from all
payments due to the Participant (or his beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Company is
required to withhold therefrom.

                    9. Reimbursement of Expenses. Following a Change in Control,
if any contest or dispute shall arise under this Plan involving termination of a
Participant’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Participant on a current basis for all reasonable legal fees
and related expenses, if any, incurred by the Participant in connection with
such contest or dispute (regardless of the result thereof), together with
interest in an amount equal to the prime rate as reported in The Wall Street
Journal, but in no event higher than the maximum legal rate permissible under
applicable law, such interest to accrue thirty (30) days from the date the
Company

-11-

--------------------------------------------------------------------------------



receives the Participant’s statement for such fees and expenses through the date
of payment thereof, regardless of whether or not the Participant’s claim is
upheld by a court of competent jurisdiction or an arbitration panel; provided,
however, that the Participant shall be required to repay immediately any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final and non-appealable order setting forth the determination that the
position taken by the Participant was frivolous or advanced by the Participant
in bad faith.

                    10. No Guarantee of Employment. Nothing in this Plan shall
be deemed to entitle the Participant to continued employment with the Company or
its Subsidiaries.

                    11. Successors; Binding Agreement. (a) This Plan shall not
be terminated by any Business Combination. In the event of any Business
Combination, the provisions of this Plan shall be binding upon the Surviving
Corporation, and such Surviving Corporation shall be treated as the Company
hereunder.

                    (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume all of the obligations of the Company hereunder. Failure of the
Company to obtain such assumption prior to the effectiveness of any such
Business Combination that constitutes a Change in Control, shall be a breach of
this Plan and shall constitute Good Reason hereunder and shall entitle the
Participant to compensation and other benefits from the Company in the same
amount and on the same terms as the Participant would be entitled hereunder if
the Participant’s employment were terminated following a Change in Control by
reason of a Qualifying Termination. For purposes of implementing the foregoing,
the date on which any such Business Combination becomes effective shall be
deemed the date Good Reason occurs, and shall be the Date of Termination if
requested by a Participant.

                    (c) The benefits provided under this Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant shall die while any amounts would be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such person or persons appointed in writing by the
Participant to receive such amounts or, if no person is so appointed, to the
Participant’s estate.

                    12. Notice. (a) For purposes of this Plan, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed

-12-

--------------------------------------------------------------------------------



to have been duly given when delivered or five (5) days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

                    If to the Participant: the address listed as the
Participant’s address in the Company’s personnel files.

 

 

 

If to the Company:

 

 

 

Quest Diagnostics Incorporated

 

3 Giralda Farms

 

Madison, NJ 07071

 

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

                    (b) A written notice of the Participant’s Date of
Termination by the Company or the Participant, as the case may be, to the other,
shall (i) indicate the specific termination provision in this Plan relied upon,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be not less than fifteen (15) nor more than sixty
(60) days after the giving of such notice; provided, however, that the Company
may in its sole discretion accelerate such date to an earlier date or,
alternatively, place the Participant on paid leave during such period. The
failure by the Participant or the Company to set forth in such notice any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Participant or the Company hereunder or preclude the
Participant or the Company from asserting such fact or circumstance in enforcing
the Participant’s or the Company’s rights hereunder.

                    13. Full Settlement; Resolution of Disputes and Costs. (a)
The Company’s obligation to make any payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to the Participant under any other
severance or employment agreement between the Participant and the Company, and
any severance plan of the Company. In no event shall the Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to the Participant under any of the provisions of this Plan
and, except as provided in the Separation Agreement and Release, such amounts
shall not be reduced whether or not the Participant obtains other employment.

-13-

--------------------------------------------------------------------------------



                    (b) Any dispute or controversy arising under or in
connection with this Plan shall be settled exclusively by arbitration in New
Jersey by three arbitrators in accordance with the commercial arbitration rules
of the American Arbitration Association (“AAA”) then in effect. One arbitrator
shall be selected by the Company, the other by the Participant and the third
jointly by these arbitrators (or if they are unable to agree within thirty (30)
days of the commencement of arbitration the third arbitrator will be appointed
by the AAA). Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. In the event of any such dispute or controversy arising
during a Termination Period, the Company shall bear all costs and expenses
arising in connection with any arbitration proceeding on the same terms as set
forth in Section 9 of this Plan.

                    14. Employment with Subsidiaries. Employment with the
Company for purposes of this Plan shall include employment with any Subsidiary.

                    15. Survival. The respective obligations and benefits
afforded to the Company and the Participant as provided in Sections 4 (to the
extent that payments or benefits are owed as a result of a termination of
employment that occurs during the term of this Plan) 5, 6, 8(c) and 10 shall
survive the termination of this Plan.

                    16. GOVERNING LAW; VALIDITY. THE INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY,
WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL
LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

                    17. Amendment and Termination. The Board may amend or
terminate the Plan at any time; provided, however, that (i) Sections 3(b), 4(a)
and 4(b) may not be amended in a manner which is materially adverse to any
Participant then listed on Schedule A or B without such Participant’s written
consent, (ii) during the period commencing on a Change in Control and ending on
the second anniversary of the Change in Control, the Plan (including, for the
avoidance of doubt, any Schedules, Appendices and Exhibits) may not be amended
or terminated by the Board in any manner which is materially adverse to any
Participant then listed on Schedule A or B without such Participant’s written
consent and (iii) any termination or amendments to the Plan (including, for the
avoidance of doubt, any Schedules, Appendices and Exhibits) that are materially
adverse to the interests of any Participant then listed on Schedule A or B, and
that occur during the period of time beginning on a date three (3) months prior
to a Potential Change in Control and ending on the termination of the agreement
that

-14-

--------------------------------------------------------------------------------



constituted the Potential Change in Control, shall be void unless consented to
in writing by the affected Participant.

                    18. Interpretation and Administration. The Plan shall be
administered by the Board. The Board may delegate any of its powers under the
Plan to the Compensation Committee of the Board (or any successor committee).
With respect to those Participants who are not subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Committee
may delegate any of its powers under the Plan to the Chief Executive Officer of
the Company. The Board, the Compensation Committee (or any successor committee)
and the Chief Executive Officer (to the extent of the powers delegated to him)
shall have the authority in its sole and absolute discretion to: (i) exercise
all of the powers granted to it under this Plan; (ii) construe, interpret and
implement this Plan; (iii) prescribe, amend and rescind rules and regulations
relating to this Plan, including rules and regulations governing its own
operations; (iv) make all determinations necessary or advisable in administering
this Plan; (v) correct any defect, supply any omission and reconcile any
inconsistency in this Plan; and (vi) amend this Plan to reflect changes in or
interpretations of applicable law, rules or regulations. The determination of
the Board on all matters relating to the Plan and any amounts payable thereunder
shall be final, binding and conclusive on all parties; provided, however, that
following a Change in Control, notwithstanding anything in this Plan to the
contrary, any court, tribunal or arbitration panel that adjudicates any dispute,
controversy or claim arising between a Participant and the Company, or any of
their delegates or successors, in respect of a Participant’s Qualifying
Termination, will apply a de novo standard of review to any determinations made
by such person and such de novo standard shall apply notwithstanding the grant
of full discretion hereunder to any such person or characterization of any such
decision by such person as final, binding or conclusive on any party.

                    19. Claims and Appeals. Participants may submit claims for
benefits by giving notice to the Company pursuant to Section 12 of this Plan. If
a Participant believes that he or she has not received coverage or benefits to
which he or she is entitled under the Plan, the Participant may notify the Board
in writing of a claim for coverage or benefits. If the claim for coverage or
benefits is denied in whole or in part, the Board shall notify the applicant in
writing of such denial within thirty (30) days (which may be extended to sixty
(60) days under special circumstances), with such notice setting forth: (i) the
specific reasons for the denial; (ii) the Plan provisions upon which the denial
is based; (iii) any additional material or information necessary for the
applicant to perfect his or her claim; and (iv) the procedures for requesting a
review of the denial. Upon a denial of a claim by the Board, the Participant
may: (i) request a review of the denial by the Board or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Board for this purpose; (ii) review any Policy documents relevant to his or
her claim; and (iii) submit issues and comments to the Board

-15-

--------------------------------------------------------------------------------



or its delegate that are relevant to the review. Any request for review must be
made in writing and received by the Board or its delegate within sixty (60) days
of the date the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing. The Board or its
delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Plan provisions upon which
the denial, if appropriate, is based. This written ruling shall be made within
thirty (30) days of the date the Board or its delegate receives the applicant’s
request for review unless special circumstances require an extension of time for
processing, in which case a decision will be rendered as soon as possible, but
not later than sixty (60) days after receipt of the request for review. All
extensions of time permitted by this Section 16 will be permitted at the sole
discretion of the Board or its delegate. If the Board does not provide the
Participant with written notice of the denial of his or her appeal, the
Participant’s claim shall be deemed denied.

                    20. Type of Policy. This Plan is intended to be, and shall
be interpreted as an unfunded employee welfare plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees.

                    21. No Duplication of Benefits. Except as otherwise
expressly provided pursuant to this Plan, this Plan shall be construed and
administered in a manner which avoids duplication of compensation and benefits
which may be provided under any other plan, program, policy, or other
arrangement. In the event a Participant is covered by any other plan, program,
policy, individually negotiated agreement or other arrangement, in effect as of
his or her Date of Termination, that may duplicate the payments provided in
Sections 4 or 5, as applicable, the Company is specifically empowered to reduce
or eliminate the duplicative benefits provided for under the Plan. In taking
such action, the Company will be guided by the principles that (1) such a
Participant will otherwise be treated, for the purpose of the Sections specified
above, no more or no less favorably than are other Participants who are not
covered by such other plan, program, policy, individually negotiated agreement
or other arrangement and (2) the provisions of such other plan, program, policy,
individually negotiated agreement or other arrangement (including, but not
limited to, a special individual pension, a special deferral account and/or a
special equity based grant) which are not duplicative of the payments provided
in Sections 4 or 5, as applicable, will not be considered in determining
elimination and/or reductions in Plan benefits.

-16-

--------------------------------------------------------------------------------



                    22. Nonassignability. Benefits under the Plan may not be
assigned by the Participant. The terms and conditions of the Plan shall be
binding on the successors and assigns of the Company.

                    23. Effective Date. The Plan shall be effective as of May 3,
2006.

-17-

--------------------------------------------------------------------------------



Schedule A

 

 

Robert A. Hagemann

Senior Vice President and Chief Financial Officer

 

 

Joan E. Miller, Ph.D.

Senior Vice President for Pathology and Hospital Services

 

 

Michael E. Prevoznik

Senior Vice President and General Counsel

 

 

Wayne R. Simmons

Vice President, Operations


--------------------------------------------------------------------------------



Schedule B

None

--------------------------------------------------------------------------------



Appendix A
Additional Reimbursement Payments by the Company –
Schedule A Participants ONLY

                    (a) Anything in this Plan to the contrary notwithstanding,
in the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of the Participant (whether pursuant to the terms of this Plan
or otherwise, but determined without regard to any additional payments required
under this Appendix A) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Participant with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Company shall pay to the Participant an additional payment (a “Reimbursement
Payment”) in an amount such that after payment by the Participant of all taxes
(including any Excise Tax) imposed upon the Reimbursement Payment, the
Participant retains an amount of the Reimbursement Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Reimbursement Payment, the Participant shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Reimbursement Payment is to be made and (ii) pay applicable
state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Reimbursement Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

                    Notwithstanding the foregoing provisions of this Appendix A,
if it shall be determined that the Participant is entitled to a Reimbursement
Payment, but that the Payments would not be subject to the Excise Tax if the
Payments were reduced by an amount that is no more than 5% of the portion of the
Payments that would be treated as “parachute payments” under Section 280G of the
Code, then the cash payments payable to the Participant under this Plan shall be
reduced (but not below zero) to the maximum amount that could be paid to the
Participant without giving rise to the Excise Tax (the “Safe Harbor Cap”), and
no Reimbursement Payment shall be made to the Participant. The reduction of the
cash payments payable hereunder, if applicable, shall be made by reducing the
cash payments in the order in which they are written under Section 4 or 5, as
applicable. For purposes of reducing the Payments to the Safe Harbor Cap, only
the cash payments payable under this Plan (and no other Payments) shall be
reduced. If the reduction of the cash payments payable hereunder would not
result in a reduction of the Payments to the Safe Harbor Cap, no cash payments
payable under this Plan shall be reduced pursuant to this provision.

                    (b) Subject to the provisions of Paragraph (a), all
determinations required to be made under this Appendix A, including whether and
when a

App. A-1

--------------------------------------------------------------------------------



Reimbursement Payment is required, the amount of such Reimbursement Payment, the
amount of any Option Redetermination (as defined below), the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by a public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Participant within fifteen (15)
business days of the receipt of notice from the Company or the Participant that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”). For the avoidance of doubt, the Accounting
Firm may use the Option Redetermination amount in determining the reduction of
the Payments to the Safe Harbor Cap. Notwithstanding the foregoing, in the event
(i) the Board shall determine prior to the Change in Control that the Accounting
Firm is precluded from performing such services under applicable auditor
independence rules or (ii) the Audit Committee of the Board determines that it
does not want the Accounting Firm to perform such services because of auditor
independence concerns or (iii) the Accounting Firm is serving as accountant or
auditor for the person(s) effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company, and the Company shall enter into any
agreement reasonably requested by the Accounting Firm in connection with the
performance of the services hereunder. The Reimbursement Payment under this
Appendix A with respect to any Payments shall be made no later than thirty (30)
days following such Payment. If the Accounting Firm determines that no Excise
Tax is payable by a Participant, it shall furnish the Participant with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on the Participant’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. In the event the
Accounting Firm determines that the Payments shall be reduced to the Safe Harbor
Cap, it shall furnish the Participant with a written opinion to such effect. The
Determination by the Accounting Firm shall be binding upon the Company and the
Participant.

                    As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Reimbursement Payments which will not have been made by the Company should have
been made (“Underpayment”) or Reimbursement Payments are made by the Company
which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event the amount of the
Reimbursement Payment is less than the amount necessary to reimburse the
Participant for the Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Company to or for the benefit of the Participant (but in
any event no later than by the end of the Participant’s taxable year next
following the Participant’s taxable year in which the Underpayment of Excise Tax
is remitted). In the event the amount of the

App. A-2

--------------------------------------------------------------------------------



Reimbursement Payment exceeds the amount necessary to reimburse the Participant
for the Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Participant (to the extent the Participant has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. The Participant shall cooperate, to the extent his
or her expenses are reimbursed by the Company, with any reasonable requests by
the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax. In the event that the Company
makes a Reimbursement Payment to the Participant and subsequently the Company
determines that the value of any accelerated vesting of stock options held by
the Participant shall be redetermined within the context of Treasury Regulation
§1.280G -1 Q/A 33 (the “Option Redetermination”), the Participant shall (i) file
with the Internal Revenue Service an amended federal income tax return that
claims a refund of the overpayment of the Excise Tax attributable to such Option
Redetermination and (ii) promptly pay the refunded Excise Tax to the Company;
provided that the Company shall pay on a current basis all reasonable
professional fees incurred in the preparation of the Participant’s amended
federal income tax return. If the Option Redetermination occurs in the same year
that the Reimbursement Payment is included in the Participant’s taxable income,
then in addition to returning the refund to the Company, the Participant will
also promptly return to the Company any tax benefit realized by the return of
such refund and the return of the additional tax benefit payment (all
determinations pursuant to this sentence shall be made by the Accounting Firm).
In the event that the cash payments payable to the Participant under this Plan
were reduced pursuant to the second paragraph of Paragraph (a) and subsequently
the Participant determines there has been an Option Redetermination that reduces
the value of the Payments attributable to such options, the Company shall pay to
the Participant (on the first business day of the calendar year following the
year the Option Redetermination is made) any cash payments payable under this
Plan that were not previously paid solely as a result of the second paragraph of
Paragraph (a) up to the Safe Harbor Cap plus interest, from the date the
Participant files the amended return as provided above, at the 3 month Treasury
Bill rate.

App. A-3

--------------------------------------------------------------------------------



Exhibit A

FORM OF SEPARATION AGREEMENT AND RELEASE
(HEREIN “AGREEMENT”)

                    Quest Diagnostics Incorporated (the “Company”) and
_______________ (“Executive”) agree as follows:

                    1. Executive’s employment with the Company will terminate
effective [Date].

                    2. Executive agrees to make himself reasonably available to
the Company to respond to requests by the Company for information concerning
litigation, regulatory inquiry or investigation, involving facts or events
relating to the Company that may be within his knowledge. Executive will
cooperate fully with the Company in connection with any and all future
litigation or regulatory proceedings brought by or against the Company to the
extent the Company reasonably deems Executive’s cooperation necessary. Executive
will be entitled to reimbursement of reasonable out-of-pocket expenses (not
including counsel fees) incurred in connection with fulfilling his obligations
under this Section 2.

                    3. In consideration of Executive’s undertakings herein, the
Company will pay an amount equal to $____________ in accordance with Section 4
of the Company’s Executive Severance Plan (the “Severance Plan”), less required
deductions (including, but not limited to, federal, state and local tax
withholdings) as separation/severance pay (the “Severance Payment”). The
Severance Payment will be paid in accordance with the Severance Plan. Payment of
the Severance Payment is contingent upon the execution of this Agreement by
Executive and Executive’s compliance with all terms and conditions of this
Agreement and the Severance Plan. Executive agrees that if this Agreement does
not become effective, the Company shall not be required to make any further
payments to Executive pursuant to this Agreement or the Severance Plan and shall
be entitled to recover all payments already made by it (including interest
thereon).

                    4. Executive understands and agrees that any amounts that
Executive owes the Company, including any salary or other overpayments related
to Executive’s employment with the Company, will be offset and deducted from
Executive’s final paycheck from the Company. Executive specifically authorizes
the Company to offset and deduct any such amounts from his final paycheck.
Executive agrees and acknowledges that, to the extent the amount of Executive’s
final paycheck is not sufficient to repay the full amount that Executive owes to
the Company, if any, the full remaining amount owed to the Company, if any, will
be offset and deducted from the amount of the Severance Payment. Executive
specifically authorizes the Company to offset and deduct any such amounts from
his Severance Payment.

Exh. A-1

--------------------------------------------------------------------------------



                    5. Executive agrees that, after payment of Executive’s final
paycheck on [Date] and the Severance Payment, Executive will have received all
compensation and benefits that are due and owing to Executive by the Company,
including but not limited to salary, vacation pay, bonus, commissions and
incentive/override compensation but excluding any benefits or services provided
pursuant to Sections 4(e) and 4(f) of the Severance Plan.

                    6. Executive represents that he has returned to the Company
all property or information, including, without limitation, all reports, files,
memos, plans, lists, or other records (whether electronically stored or not)
belonging to the Company or its affiliates, including copies, extracts or other
documents derived from such property or information. Executive will immediately
forfeit all rights and benefits under this Agreement and the Severance Plan,
including, without limitation, the right to receive any Severance Payment if
Executive, directly or indirectly, at any time (i) discloses to any third party
or entity any trade secrets or other proprietary or confidential information
pertaining to the Company or any of its affiliates or uses such secrets or
information without the prior written consent of the General Counsel of the
Company or (ii) takes any actions or makes or publishes any statements, written
or oral, or instigates, assists or participates in the making or publication of
any such statements which libel, slander or disparage the Company or any of its
past or present directors, officers or employees. Nothing in this Agreement
shall prevent or prohibit Executive or the Company from responding to an order,
subpoena, other legal process or regulatory inquiry directed to them or from
providing information to or making a filing with a governmental or regulatory
body. Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company’s General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.

                    7. Executive agrees that Executive’s Employment and
Confidentiality Agreement (the “Employment and Confidentiality Agreement”) shall
continue to be in full force and effect, including but not limited to all
non-competition and non-solicitation provisions contained therein.

                    8. Executive hereby represents that he has not filed any
action, complaint, charge, grievance or arbitration against the Company or any
of its affiliates in connection with any matters relating, directly or
indirectly, to his employment, and covenants and agrees not to file any such
action, complaint or arbitration or commence any other judicial or arbitral
proceedings against the Company or any of its affiliates with respect to events
occurring prior to the termination of his employment with the Company or any
affiliates thereof.

                    9. Effective on [Date], the Company will cease all health
benefit coverage and other benefit coverage for Executive.

Exh. A-2

--------------------------------------------------------------------------------



                    10. GENERAL RELEASE – Effective as of the Effective Date,
and in return for the consideration set forth above, Executive agrees not to sue
or file any action, claim, or lawsuit against the Company, agrees not to pursue,
seek to recover or recover any alleged damages, seek to obtain or obtain any
other form of relief or remedy with respect to, and cause the dismissal or
withdrawal of, any lawsuit, action, claim, or charge against the Company, and
Executive agrees to waive all claims and release and forever discharge the
Company, its officers, directors, subsidiaries, affiliates, parents, attorneys,
shareholders and employees from any claims, demands, actions, causes of action
or liabilities for compensatory damages or any other relief or remedy, and
obligations of any kind or nature whatsoever, based on any matter, cause or
thing, relating in any way, directly or indirectly, to his employment, from the
beginning of time through the Effective Date of this Agreement, whether known or
unknown, fixed or contingent, liquidated or unliquidated, and whether arising
from tort, statute, or contract, including, but not limited to, any claims
arising under or pursuant to the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act of 1993, the Occupational
Safety & Health Act, the Employee Retirement Income Security Act of 1974, the
Older Workers Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), New York State Labor Law, New
York State Human Rights Law, New York Human Rights Law, and any other state,
federal, city, county or local statute, rule, regulation, ordinance or order, or
the national or local law of any foreign country, any claim for future
consideration for employment with the Company, any claims for attorneys’ fees
and costs and any employment rights or entitlement law, and any claims for
wrongful discharge, intentional infliction of emotional distress, defamation,
libel or slander, payment of wages, outrageous behavior, breach of contract or
any duty allegedly owed to Executive, discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or another unlawful criterion or circumstance, and any other theory of recovery.
It is the intention of the parties to make this release as broad and as general
as the law permits.

                    [Executive acknowledges that he is aware of, has read, has
had explained to him by his attorneys, understands and expressly waives any and
all rights he has or may have under Section 1542 of the California Civil Code,
which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him must have materially affected his or her settlement with the
debtor.”]1


 

 



--------------------------------------------------------------------------------

1

Include bracketed language for California employees.

Exh. A-3

--------------------------------------------------------------------------------



                    11. Executive acknowledges that he may later discover facts
different from or in addition to those which he knows or believes to be true
now, and he agrees that, in such event, this Agreement shall nevertheless remain
effective in all respects, notwithstanding such different or additional facts or
the discovery of those facts.

                    12. This Agreement may not be introduced in any legal or
administrative proceeding, or other similar forum, except one concerning a
breach of this Agreement or the Severance Plan.

                    13. Executive acknowledges that Executive has made an
independent investigation of the facts, and does not rely on any statement or
representation of the Company in entering into this Agreement, other than those
set forth herein.

                    14. Executive agrees that, without limiting the Company’s
remedies, should he commence, continue, join in, or in any other manner attempt
to assert any claim released in connection herewith, or otherwise violate in a
material fashion any of the terms of this Agreement, the Company shall not be
required to make any further payments to the Executive pursuant to this
Agreement or the Severance Plan and shall be entitled to recover all payments
already made by it (including interest thereon), in addition to all damages,
attorneys’ fees and costs the Company incurs in connection with Executive’s
breach of this Agreement. Executive further agrees that the Company shall be
entitled to the repayments and recovery of damages described above without
waiver of or prejudice to the release granted by him in connection with this
Agreement, and that his violation or breach of any provision of this Agreement
shall forever release and discharge the Company from the performance of its
obligations arising from the Agreement.

                    15. Executive has been advised and acknowledges that he has
been given forty-five (45) days to sign this Agreement, he has seven (7) days
following his signing of this Agreement to revoke and cancel the terms and
conditions contained herein, and the terms and conditions of this Agreement
shall not become effective or enforceable until the revocation period has
expired (the “Effective Date”).

                    16. Executive acknowledges that Executive has been advised
hereby to consult with, and has consulted with, an attorney of his choice prior
to signing this Agreement.

                    17. Executive acknowledges that Executive has fully read
this Agreement, understands the contents of this Agreement, and agrees to its
terms and conditions of his own free will, knowingly and voluntarily, and
without any duress or coercion.

                    18. Executive understands that this Agreement includes a
final general release, and that Executive can make no further claims against the
Company or the persons listed in Section 10 of this Agreement relating in any
way, directly or indirectly, to his employment. Executive also understands that
this Agreement precludes Executive

Exh. A-4

--------------------------------------------------------------------------------



from recovering any damages or other relief as a result of any lawsuit,
grievance, charge or claim brought on Executive’s behalf against the Company or
the persons listed in Section 10 of this Agreement.

                    19. Executive acknowledges that Executive is receiving
adequate consideration (that is in addition to what Executive is otherwise
entitled to) for signing this Agreement.

                    20. This Agreement and the Severance Plan constitute the
complete understanding between Executive and the Company regarding the subject
matter hereof and thereof. No other promises or agreements regarding the subject
matter hereof and thereof will be binding unless signed by Executive and the
Company.

                    21. Executive and the Company agree that all notices or
other communications required or permitted to be given under the terms of this
Agreement shall be given in accordance with Section 9 of the Severance Plan.

                    22. Executive and the Company agree that any disputes
relating to any matters covered under the terms of this Agreement shall be
resolved in accordance with Section 10 of the Severance Plan.

                    23. By entering into this Agreement, the Company does not
admit and specifically denies any liability, wrongdoing or violation of any law,
statute, regulation or policy, and it is expressly understood and agreed that
this Agreement is being entered into solely for the purpose of amicably
resolving all matters of any kind whatsoever between Executive and the Company.

                    24. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

                    25. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.

                    26. Unless expressly specified elsewhere in this Agreement,
this Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to the principles of
conflict of law.

Exh. A-5

--------------------------------------------------------------------------------



                    27. This Agreement may be executed in one or more
counterparts.

 

 

 

 

 

Company

 

Executive

 

 

 

 

 

By: 

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Date:

 

Date:

Exh. A-6

--------------------------------------------------------------------------------